SENTENCIA
El señor Carlos H. Valls falleció el 21 de marzo de 1958 a la edad de 63 años, y su muerte fue certificada como causada por una trombosis coronaria debida a hipertensión arterial. Desde septiembre de 1955 trabajaba con la firma Sucesores de Abarca como ingeniero mecánico dedicado al diseño e instalación de centrales azucareras. Su labor le requería la preparación de planos para desmontar y montar ingenios, y su último trabajo se relacionó con la instalación del Ingenio Esperanza en la República Dominicana. Para ello realizaba frecuentes viajes entre dicha república y Puerto Rico.’ Su esfuerzo era mental y no efectuaba es-fuerzo físico alguno en su trabajo. No tenía horario fijo ni se le exigió que terminara la referida labor de instalación dentro de un límite específico de tiempo.
*612El día de su deceso regresó a su hogar de las oficinas locales del patrono alrededor de las 6:20 P. M. No había tenido contratiempos ni disgustos en el trabajo; se le notaba contento y satisfecho. Después de comer se entretuvo leyendo en el balcón del apartamiento donde vivía. Se acostó y poco tiempo después se despertó con un fuerte dolor. Falleció minutos después a consecuencia del mal cardiaco indicado.
El Administrador del Fondo del Estado denegó la soli-citud de compensación y la Comisión Industrial confirmó su actuación.
De los hechos según revelados por la prueba no puede afirmarse que se estableciera relación causal entre la labor realizada y el deceso ocurrido, o sea, no se estableció satis-factoriamente que la labor realizada por el occiso contri-buyera al resultado final mediante la agravación, aceleración o precipitación de la enfermedad. Vda. de Fernández v. Comisión Industrial, 85 D.P.R. 298 (1962); Núñez Rivera v. Comisión Industrial, 85 D.P.R. 379 (1962); Vda. de Cuquerella v. Comisión Industrial, 85 D.P.R. 516 (1962). Los hechos más bien demuestran que la muerte sobrevino debido al desarrollo natural y curso normal de la enferme-dad cardiovascular de la cual padecía desde hacía tiempo, sin relación con el esfuerzo o labor realizados.

Se confirma la resolución dictada por la Comisión Industrial en SO de junio de 1960.

Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente.
(Fdo.) Luis Negrón Fernández, Juez Presidente.
Certifico:
(Fdo.) Ignacio Rivera,

Secretario.